Title: To George Washington from Battaile Muse, 8 March 1789
From: Muse, Battaile
To: Washington, George



Honorable Sir.
Leesburg [Va.] March 8th 1789

Your Letter with three Counterparts of Leases by Magor Willis I received a few days ago—For which I am much oblige To you. I shall attend To your Commands & will do Every thing in my Power To Serve you.
I have Endeavoured To Collect a Sum of money for you—I have not received one Shilling Since I wrote you Last—the Tenants in Frederick are distressed—they will not Pay untill their Repleveys are out—I shall go To Fauquier the Last of this month To Collect what I can before I can make distresses, as To

makeing the Tenants all Comply with their Leases it Cannot be done untill our Laws are Better Executed—which I wish To See in my Life Justice Prevail Bettween Man & Man.
I am willing that Colo. Fairfaxes Papers Should be Lodged with the Reverend Mr B. Fairfax for Him To Furnish me with Such Papers as may be required from Time to Time[.] I Proposed To Colo. Nicholas To Let the Bulk of them Stay at Mount vernon—He gave for answer they aught to be with me—I have Sent To Him For and order—He is now in Kentuckey and will not return untill June—Colo. Fairfaxes Book of accts Leases and Tittle Papers—may be Necessary for To be in my hands—ready in Case of need—the Leases I wish to receive as Perhaps ⟨tho⟩ Some of them are Expired about the First day of may. I Shall Call at Mount vernon on yours & Colo. Fairfaxes Business if I get well—In the Intrim you will Please To advise me of what may be necessary as before that Time I hope you will be at the head of Congress[.] I am Sir, with Every Sentiment of Regard your Most Obedient Hble Servant

Battaile Muse

